DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 09/13/2022.  Claims 30, 31, 33, 35-39, 41, and 43-49 are pending.  The earliest effective filing date of the present application is 10/27/2017.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30, 313, 33, 35-39, 41, and 43-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 (and similarly claim 49) recites the limitation “cryptographic tokens” in line 14.  There is a lack of proper antecedent basis as “cryptographic tokens” have been recited prior to this.  This renders the claim indefinite.  Appropriate correction is required. 
Claim 30 (and similarly claim 49) recites the limitation “the couriers” in line 14.  There is a lack of proper antecedent basis for this limitation as “couriers” has been recited prior to this.  This renders the claim indefinite.  See claim 30 and 49, lines 20 and 21, “a second courier” and “a first courier.”  These limitations render the claim indefinite as it is unclear if these are part of the previously-recited couriers, or something different.  Appropriate correction is required.  
Claim 31 recites “the selected couriers” in line 2.  There is insufficient antecedent basis for this limitation, thereby rendering the claim indefinite.  Appropriate correction is required. 
Claim 33 recites “the tokens” in line 1.  Claim 35 recites “a delivery” in line 2.  These limitations render the claim indefinite for lack of proper antecedent basis.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 31, 33, 35-39, 41, and 43-49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2017/0262862 to Aljawhari (“Aljawhari”) in view of U.S. Pat. Pub. No. 2018/0096175 to Schmelling et al. (“Schmelling”).
With regard to claims 30, 34, 38, 42, 46, and 49, Aljawhari discloses the claimed method, comprising: 
- defining a delivery identifier for delivery of goods from a sender to a receiver (see abstract), 
- defining a relay for the delivery of goods (see e.g. Fig. 19), 
- selecting one or more sender couriers to send the goods to the relay and/or selecting one or more receiver couriers to receive the goods from the relay (see e.g. Fig. 19, where for instance Manufacturer A sends goods to Transportation Centre A and then the goods are sent to for instance Distribution Centre A), 
- generating for the goods delivery (rules) (see e.g. [0158-161] where cryptographic codes are used to confirm receipt and delivery, and other things within the scanning operation of the cryptic barcode(s) or other codes; see e.g. Fig. 19, where each action is verified by the rules of the system and blockchain; [0164-165]), 
- providing (data and verified data) (see [0160-180]), and 
- providing the cryptographic tokens, the delivery identifier and an identifier of the relay to the selected one or more couriers (see [0164], [0165], [0168]).  
See the multiple couriers at Fig. 19. 
Aljawhari does not disclose the specifics of a “smart contract” generation, and providing the smart contract to the blockchain distributed network.  Further Aljawhari does not disclose where each party to the transcation such as courirer, shippers, customers, manufacturers, fulfillment centers, etc. can each have a private key that they provide to the blockchain smart contract and they are verified at each stage of the transactio to ensure validity and monitoring of each stage of the transaction.  However, smart contracts and public/private cryptographic keys are very commonly used in blockchain transactional shipping/transaction applications.  One such application is Schmelling at e.g. [0025], [0052], [0054], [0055], [0058], [0060], [0064], [0089], [0124], where Schmelling teaches that it would have been obvious to one of ordinary skill in the blockchain art at the time of filing to include a smart contract and send it to the blockchain, where the smart contract may be cryptographically hashed and the hash of the smart contract may be written to the blockchain and each and every party (such as shipper, retailer, warehouse, fulfillment center, customer, end delivery customer, origination customer, etc.) to the smart contract may maintain a private key usable to decrypt the smart contract from the hash.  See [0054] “The nature of blockchain's structure and the underlying public-key/private-key encryption model means that an entry on the on the blockchain can be made for any individual using their public key, but authenticated only by the individual in possession of the corresponding private key. For instance, an intended recipient (e.g., customer, owner, recipient, patient, etc.) can use their own private key or other blockchain-based authentication mechanism to pick up the package. Conversely, the private keys of the seller, printer owner, manufacturer, shipper, or other party can be incorporated to prove that the party is who they say they are and that they are authorized to take custody or otherwise interact with the package at each stage of the supply chain and/or at each phase of the transaction. These authentications are written to the blockchain and create a record and audit trail of the package from inception to delivery.” (emphasis added).  [0058] “The package can also utilize smart-contract technology (i.e. Ethereum, Hyperledger, or other smart-contract capability) to trigger actions based on these verification functions.”  [0064] “The platform 104 may be public (e.g., accessible to anyone with a network connection) or private (e.g., accessible only to members, employees of a certain company or organization, individuals or entities holding a security clearance, or individuals or entities meeting some other criteria).”  [0131] In this example, smart-contracts and blockchain-enabled packaging are automating trust and verification with publicly or privately recorded and unalterable information by verifying what actually happened to the package and packaged goods, with payments, transfer of goods, exchanges of packaged goods for other value, final delivery to intended recipient, and so on. In this example, fraud, waste, and abuse through false reporting (my pizza was cold, my item was damaged, the delivery was late, etc.) is eliminated, and all elements of the transaction can be verified by any participant in the transaction, or an independent third party.  The claimed first cryptographic token is for instance the provate key of one of the shippers so that the smart contract blockchain can verify the validity of the shipper identity and that the delivery was or was not made.  The claimed second and third cryptographic token are the private keys of other shippers, , other exchanges of the goods from one entity to another, the seller, the final destination customer, “or any party . . . incorporated to prove that the party is who they say they are and that they are authorized to take custody or otherwise interact with the package at each stage of the supply chain and/or at each phase of the transaction.  For claim 46 see [0137].  This is performed so that the smart contract can verify that the contents of the transactions are accurate and that all data is accurate as desired, and then the transaction can proceed to completion, as found in Schmelling at [0124].  

	With regard to claims 31 and 39, Aljawhari does not disclose the limitations of claim 31.  However, Schmelling at e.g. [0040] and [0116] teaches that it would have been obvious to include a smart contract that requires signatures, where this is performed so that the signatures can be verified by the smart contract in order to complete any necessary transaction.  Therefore, it would have been obvious to one of ordinary skill in the blockchain art at the time of filing to modify Aljawhari to include a smart contract that requires signatures, where this is performed so that the signatures can be verified by the smart contract in order to complete any necessary transaction. See Schmelling at [0040] and [0116].  

	With regard to claims 32 and 40, Aljawhari further discloses the verifying of the data of the delivery and goods as shown in e.g. Fig. 19.  Aljawhari does not teach the smart contract.  The examiner refers to Schmelling at [0180-185] to teach this limitation.  See the motivation to combine as found above. 

	With regard to claims 33, 35 and 41, 43, Aljawhari does not disclose the limitations of claim 33.  The examiner refers to Schmelling at e.g. [0113] to teach that it would have been obvious to one of ordinary skill in the key art at the time of filing to modify Aljawhari to include such secret and associated public keys, as shown in Schmelling at [0113], where this is performed in order to authenticate each user of the blockchain and system. 

	With regard to claims 36 and 44, Aljawhari further discloses where the relay is selected for the delivery of goods on the basis of an indication of a location area of the sender and an indication of a location area of the receiver (see [0067], [0071], [0082]).  

	With regard to claims 37 and 45, Aljawhari further discloses where the one or more sender couriers and the one or more receiver couriers are selected of different subsets of available couriers (see Fig. 19). 


With regard to claim 47, Aljawhari further discloses the relay is an active relay and configured to perform at least one anonymization function for the goods (see e.g. [0161]).  

With regard to claim 48, Aljawhari further discloses where the apparatus is further caused to perform at least one of: define a first delivery segment identifier for the delivery of goods from the sender to the active relay and provide the first delivery segment identifier to the one or more sender couriers, 6Docket No. NC103146-US-PCT Customer No. 73658 define a second delivery segment identifier for the delivery of goods from the sender to the active relay and provide the second delivery segment identifier to the one or more receiver couriers, and define and provide the first delivery segment identifier and the second delivery segment identifier to the active relay (see Fig. 19 and associated text).

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 
The examiner has removed the previously-made rejections under 35 USC 112(b).  See the new rejections based on the amendments provided. 
Applicant then argues that the cited references fail to teach the amended limitations.  The examiner respectfully disagrees.  The examiner has fully explained this above in the rejection.  The examiner refers Applicant to the rejection(s) above.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687